Citation Nr: 0826417	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  07-02 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs death 
benefits.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant claims that her deceased husband had military 
service in the United States Armed Forces during World War 
II.  The appellant seeks benefits as the decedent's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

Review of the claims file reflects that the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death and accrued benefits was denied by the RO 
in February 2003 on other grounds.  Accordingly, inasmuch as 
the issue on appeal is the appellant's basic eligibility for 
VA death benefits based on the character of the veteran's 
service (which was not the basis of the prior denial), the 
discussion herein will be on the merits rather than whether 
new and material evidence has been submitted.  

In connection with this appeal, by her January 2007 VA Form 
9, Appeal to Board of Veterans' Appeals, the appellant 
requested a Travel Board hearing.  However, a subsequent but 
undated VA Form 119, Report of Contact, completed by the DRO 
(Decision Review Officer) reflects that the appellant 
withdrew her request for such hearing.  See 38 C.F.R. 
§§ 20.702(d); 20.704(d).


FINDING OF FACT

The service department has certified that the appellant's 
deceased husband was discharged from service without honor.


CONCLUSION OF LAW

The requirements for basic eligibility for VA death benefits 
based on qualifying service by the appellant's late husband 
have not been met.  38 U.S.C.A. §§ 101(2), 5106 (West 2002); 
38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is noted that the Board has considered whether 
the notice and development provisions of VA law are 
applicable to this claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007).  The Board finds 
that, because this case involves the legal question regarding 
whether the appellant has legal standing to apply for VA 
benefits, the notice and duty to assist provisions do not 
apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  
Accordingly, the Board finds no prejudice toward the 
appellant in proceeding with the adjudication of her claim.

Notwithstanding the inapplicability of the notice and duty to 
assist provisions in the case, by letters dated in July 2005 
and September 2005, the RO informed the appellant of the 
criteria that must be met before she could be eligible for VA 
benefits.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  In addition, VA has 
associated with the claims folder the available service 
records of he appellant's deceased husband as well as her 
written communications.  The appellant has not identified any 
additional evidence pertinent to her claim which is not 
already of record and there are no additional records to 
obtain.

Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. §§ 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Commonwealth of the Philippines, 
including recognized guerrilla service, may, under certain 
circumstances, constitute recognized service in the armed 
forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.40, 3.41.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  The Court has 
held that the findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. 
Gober, 10 Vet. App. 340 (1997).

In May 1999, the appellant filed an application for 
Dependency and Indemnity Compensation (DIC), Death Pension 
and Accrued Benefits by a Surviving Spouse based on her 
alleged status as the surviving spouse of a "veteran."  As 
noted above, this claim was denied by a February 2003 rating 
decision on the basis that no competent medical evidence had 
been submitted relating the cause of death to service and the 
appellant had no legal entitlement to accrued benefits 
because her claim for such benefits was not received within 
one year of the death of her deceased spouse.  

In July 2005, the appellant requested that her claim for 
death benefits be reopened.  By a January 2006 Administrative 
Decision, the RO determined that the character of discharge 
of the appellant's spouse constitutes a bar to the 
establishment of her entitlement to VA benefits.  
Specifically, the service department had certified that the 
appellant's spouse had served with the USAFFE (United States 
Armed Forces in the Far East) from December 1941 to June 1946 
and was discharged without honor.  The appellant disagrees 
with this determination and has perfected the present appeal.  

Review of the claims file reflects that, pursuant to the 
appellant's claim for death benefits, the RO contacted the 
National Personnel Records Center for verification of the 
appellant's deceased husband's claimed service.  

In September 1999, the National Personnel Records Center 
(NPRC) responded that the appellant's deceased husband served 
with the USAFFE from December 1941 to June 1946 and was 
discharged without honor.  In January 2003, NPRC confirmed 
this certification.  

A July 2003 certification from NPRC noted that the deceased 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  

When requested to clarify the certifications of service for 
the appellant's deceased spouse, in December 2005, NPRC 
responded that the September 1999 service verification is 
correct as is the discharge without honor.  

As verification of her claim for veteran status for her 
deceased husband, the appellant has submitted a certification 
from the General Headquarters, Armed Forces of the 
Philippines, as well as an Affidavit for Philippine Army 
Personnel executed by her deceased spouse in November 1945 
and affidavits received by VA in September 2005 from two 
individuals claiming to have served with the appellant's 
deceased spouse.  The certifications from NPRC reflect 
consideration of the information contained in these 
documents.  

In this case, the service department has determined that the 
appellant's late husband served with the USAFFE from December 
1941 to June 1946 and was discharged without honor.  This 
certification is binding; VA has no authority to change or 
amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Moreover, the appellant has provided no further 
evidence that would warrant a request for re-certification 
from the service department.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).  Accordingly the Board finds that the 
appellant's deceased spouse did not have the requisite 
service and was not a veteran so as to establish her basic 
eligibility for VA death benefits.  Because the law is 
dispositive in this matter, the claim must be denied because 
of the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For these reasons, the appellant is not eligible for death 
benefits due to lack of entitlement under the law.


ORDER

The appellant does not have basic eligibility for VA death 
benefits, and the appeal is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


